ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT B. CLARK of EAST ORANGE, who was admitted to the bar of this State in 1979, be *476suspended from the practice of law and compelled to pay a monetary sanction for failure to pay a fee arbitration award, and said ROBERT B. CLARK having been Ordered to Show Cause why he should not be temporarily suspended and compelled to pay a monetary sanction or be otherwise disciplined, and good cause appearing;
It is ORDERED that ROBERT B. CLARK is hereby suspended from the practice of law, effective as of the filing date of this Order, and until the further Order of the Court; and it is further
ORDERED that respondent pay a sanction in the amount of $500 to the Disciplinary Oversight Committee within forty-five days after the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.